DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 07/14/2021 has been fully considered in preparing for this Office action.
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites the
processor (one processor) comprises a first processor and a second processor (two processors), and also recites the frame buffer (one frame buffer) comprises a first frame buffer and a second frame buffer (two buffers). It is not clear how the scope of these processors and frame buffers are defined. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US. Patent App. Pub. No. 2016/0078851) in view of Asai (US. Patent App. Pub. No. 2015/0206513, “Asai ‘513” hereinafter).
As per claim 1, as shown in Fig. 1, Asai teaches a semiconductor device comprising: 
a processor (2) configured to: 
perform a rendering operation of an image frame to acquire rendering data (Fig. 12, ¶ [149]); and 
write the acquired rendering data on a memory device (¶ [35], writing to the frame buffer 31); 
a display controller (LCD controller 3) configured to perform a read operation of the memory device on which the rendering data is written, to acquire image data (¶ [39], “The LCD controller 3 also (i) reads compressed single-frame image data from the frame memory 31, (ii) expands the image data, and (iii) transfers the expanded image data to the LCD 4”); and 
a micro-sequencing circuit configured to transmit a start signal to the display controller, based on a degree of execution of the rendering operation (¶ [143], Fig. 12, and ¶ [147-153], using handshake control flow). 
Asai does not expressly teach monitor a write pointer indicating a point on which the rendering data is written in the memory device; determine whether the monitored write pointer reaches a predetermined region or position of the memory device; and in response to the monitored write pointer being determined to reach the predetermined region or position of the memory device, wherein the display controller is further configured to, based on the transmitted start signal, start the read operation.  However, Asai does teach after the image is transferred, an output delay time period (Outdly) is triggered for the image to be read out to the LCD display (see ¶ [42-44]).
In the exact same field of endeavor with Asai as shown in Fig. 1, Asai ‘513 teaches
monitor a write pointer indicating a point on which the rendering data is written in the memory device (Fig. 4, monitoring write pointer wp for current position at which image data is written in the frame memory 31, see ¶ [40]);
determine whether the monitored write pointer reaches a predetermined region or position of the memory device (¶ [40-43] with reference to Fig. 4, i.e. determining the distance between the write pointer and the read pointer is above predetermined threshold. “Note that (i) the read pointer is indicative of a current position at which image data is read out in the frame memory 31 and (ii) the write pointer is indicative of a current position at which image data is written in the frame memory 31”. See also ¶ [18]); and 
in response to the monitored write pointer being determined to reach the predetermined region or position of the memory device (as addressed, ¶ [40-43]), transmit a start signal to the display controller, wherein the display controller is further configured to, based on the transmitted start signal, start the read operation (impliedly taught because as shown in Fig. 4, Asai ‘513 teaches “…in a case where the distance between rp and wp is secured to be not less than "RDIST," it is unnecessary to suspend the reading operation”, thus the display controller keeps or starts reading the image data. See ¶ [66]).

As per claim 2, the combined Asai-Asai ‘513 impliedly teaches wherein the processor is further configured to, in response to the rendering operation being completed, transmit a notification signal to the micro-sequencing circuit, and wherein the micro-sequencing circuit is further configured to, based on the transmitted notification signal, transmit the start signal to the display controller (Asai, ¶ [143], transmitting ACK (acknowledge) signal. See further Fig. 14). 
As per claim 3, the combined Asai-Asai ‘513 also impliedly teaches wherein the notification includes an interrupt signal (Asai ‘513, such as suspending signal, see Fig. 3, ¶ [56-57]).  Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 4, the combined Asai-Asai ‘513 also teaches wherein the micro- sequencing circuit is further configured to perform a monitoring operation of the memory device (as addressed above in claim 1, monitoring the frame buffer using a write pointer. See also Asai, ¶ [60]), while the processor performs the rendering operation (Asai, Fig. 12, rendering update is desired), and wherein the micro-sequencing circuit is further configured to, in response to a result of the monitoring operation satisfying a predetermined condition, transmit the start signal to the display controller (as addressed in claim 1).  Thus, claim 4 would have been obvious over the combined references for the reason above.
Claim 10, which is similar in scope to claim 1 as addressed above, with the exception of transmitting the monitored write pointer. However, as addressed in claim 1 above, both Asai and 
As per claim 11, the combined Asai-Asai ‘513 further teaches the display controller is further configured to acquire a read time point of the frame buffer on which the rendering data is written, based on the transmitted write pointer (see Asai, ¶ [60-66], i.e. acquiring a read pointer). 
As per claim 12, as addressed in claim 1 above, the combined Asai-Asai ‘513 impliedly teaches wherein the display controller is further configured to acquire a read region of the frame buffer on which the rendering data is written, based on the transmitted write pointer (i.e. the read pointer and the write pointer should be in a distance (i.e. Outdly is larger than |Tin-Tout|) so that tearing is not occurring (see Asai, ¶ [66]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (US. Patent App. Pub. No. 2016/0078851) in view of Asai (US. Patent App. Pub. No. 2015/0206513) further in view of Diard et al. (US. Patent No. 8,223,159, “Diard” hereinafter).
As per claim 9, the combined Asai-Asai ‘513 fails to explicitly teach wherein the processor is further configured to: acquire first rendering data; and store the acquired first rendering data in a first frame buffer of the memory device, and wherein the semiconductor device further comprises another processor3 configured to: acquire second rendering data; and store the acquired second rendering data in a second frame buffer of the memory device.  
However, Diard teaches a system with multiple GPUs, including a first GPU and a second GPU, each with a first frame buffer and second frame buffer, respectively (col. 2, lines 20-33), wherein as shown in Fig. 2A, the processor (223) is further configured to: acquire first rendering data (235); and store the acquired first rendering data in a first frame buffer of the memory device (storing rendered data 225 in frame buffer 224), and wherein the semiconductor device further comprises another processor (243)3 configured to: acquire second rendering data (256); and store the acquired second rendering data in a second frame buffer of the memory device (storing rendered data 246 in frame buffer 244, see col. 4, lines 6-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method of using first and second GPUs (processors) with associated frame buffers as taught by Diard in combination with the method as taught by the combined Asai-Asai ‘513 as addressed above, the advantage is to increase processing power.

Claims 14-16, 18-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US. Patent App. Pub. No. 2016/0078851) in view of Asai (US. Patent App. Pub. No. 2015/0206513), further in view of Diard et al. (US. Patent No. 8,223,159, “Diard” hereinafter), and further in view of Graham (US. Patent App. Pub. No. 2013/0120222).
As per claim 14, as addressed in claim 9 above, the combined Asai-Asai ‘513-Diard also teaches wherein the processor comprises a first processor and a second processor, 
wherein the frame buffer comprises a first frame buffer and a second frame buffer (see claim objection above), 
wherein the first processor is further configured to: 
perform a first rendering operation of a first image frame to acquire first rendering data; and write the acquired first rendering data on the first frame buffer, and 
wherein the second processor is further configured to: 
perform a second rendering operation of a second image frame to acquire second rendering data; and write the acquired second rendering data on the second frame buffer (see claim 9).
The combined Asai-Asai’513-Diard does not expressly teach:
wherein the micro-sequencing circuit is further configured to: 
monitor a first write pointer indicating a first point on which the first rendering data is written in the first frame buffer, and a second write pointer indicating a second point on which the second rendering data is written in the second frame buffer,
determine whether either one or both of the monitored first write pointer reaches a first predetermined region or position of the first frame buffer and the monitored second write pointer reaches a second predetermined region or position of the second frame buffer; and
in response to either one or both of the monitored first write pointer being determined to reach the first predetermined region or position of the first frame buffer and the monitored second write pointer being determined to reach the second predetermined region or position of the second frame buffer, transmit, to the display controller, either one or both of the monitored first write pointer and the monitored second write pointer.  
monitor a write pointer indicating a point on which the rendering data is written in the frame buffer, determine the monitored write pointer reaches a first predetermined region or position of the frame buffer; and in response to the monitored write pointer being determined to reach the predetermined region or position of the frame buffer, transmit, to the display controller, the monitored write pointer (as addressed in claims 1 and 10).
Graham teaches a method of storing multiple frames in memory device 214 as shown in Fig. 2 with reference to Fig. 5, wherein the method further includes monitor a first write pointer indicating a first point on which the first rendering data is written in the first frame buffer, and a second write pointer indicating a second point on which the second rendering data is written in the second frame buffer (¶ [30-32], i.e. monitoring buffer pointers corresponds to the number of memory locations of frames 216, 218, and 220), and 
determine whether either one or both of the monitored first write pointer reaches a first predetermined region or position of the first frame buffer and the monitored second write pointer reaches a second predetermined region or position of the second frame buffer; and
in response to either one or both of the monitored first write pointer being determined to reach the first predetermined region or position of the first frame buffer and the monitored second write pointer being determined to reach the second predetermined region or position of the second frame buffer, transmit, to the display controller, either one or both of the monitored first write pointer and the monitored second write pointer (¶ [34-35], i.e. based on the synchronization signal received, the pointer control component updates the display pointers based on the changed buffer pointers and transmit to the display controllers so as to read data at appropriate time).  

As per claim 15, the combined Asai-Asai’513-Diard-Graham also impliedly teach wherein the display controller is further configured to acquire a read time point of either one or each of the first frame buffer and the second frame buffer, based on either one or both of the transmitted first write pointer and the transmitted second write pointer (see Asai’s read pointer recited above, and Graham, ¶ [35-36], “The pointer control component 236 allows the memory location used for reading graphic content from to be held for a period to ensure that any of the displays 208, 210 that began reading from the memory location have completed reading from the memory location before allowing the rendering engine 230 to write to the memory location”, implying acquiring a read time point of the frame buffers.  Thus, claim 15 would have been obvious over the combined references for the reason above.
As per claim 16, as addressed in claim 14, the combined Asai-Asai’513-Diard-Graham wherein the display controller is further 22configured to acquire a read region of either one or each of the first frame buffer and the second frame buffer, based on either one or both of the transmitted first write pointer and the transmitted second write pointer (see Graham, ¶ [34-35], depending on the synchronization signal of one of the displays, the write pointer (buffer pointer) of either of the frames is transmitted to allow reading out for display).  Thus, claim 16 would have been obvious over the combined references for the reason above.
a semiconductor device comprising: 
a memory device comprising a first frame buffer and a second frame buffer; 
a first processor configured to: 
perform a first rendering operation of a first image frame to acquire first rendering data; and write the acquired first rendering data on the first frame buffer; 
a second processor configured to: perform a second rendering operation of a second image frame to acquire second rendering data; and write the acquired second rendering data on the second frame buffer (see claim 9); and 
a micro-sequence circuit configured to control an operation of a display controller (see claim 1), based on a degree of execution of each of the first rendering operation and the second rendering operation (see claims 1 and 14);
monitor a first write pointer indicating a first point on which the first rendering data is written in the first frame buffer, and a second write pointer indicating a second point on which the second rendering data is written in the second frame buffer; 
determine whether either one or both of the monitored first write pointer reaches a first predetermined region or position of the first frame buffer and the monitored second write pointer reaches a second predetermined region or position 6 of the second frame buffer; and 
in response to either one or both of the monitored first write pointer being determined to reach the first predetermined region or position of the first frame buffer and the monitored second write pointer being determined to reach the second predetermined region or position of the second frame buffer, transmit a start signal to the display controller (addressed in claims 14 and 1).  
wherein the first processor is further configured to, in response to the first rendering operation being completed, transmit a first notification signal to the micro-sequencing circuit (Diard, Fig. 2A-B, complete frames 226, 246 to transfer to display. Also in Graham, ¶ [32], frame read and write being completed. These teachings can be modified to Asai sending notification addressed in claim 2), and wherein the micro-sequencing circuit is further configured to, in response to the transmitted first notification signal or the transmitted second notification signal, transmit the start signal to the display controller (see claim 2).  
Claim 20, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 21, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 24, which is similar in scope to claim 14 as addressed above, is thus rejected under the same rationale.

Allowable Subject Matter
Claims 5 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken singly or in combination does not teach or suggest, a semiconductor device, among other things, comprising:
wherein the micro-sequencing circuit is further configured to monitor an amount of the rendering data that is written on the memory device, and wherein the micro-sequencing circuit is further configured to determine whether the monitored amount exceeds a predetermined value; and 
in response to the monitored amount being determined to exceed the predetermined value, transmit the start signal to the display controller.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-12, 14-16, 18-22, and 24 have been considered but are moot because the new ground of rejection is made in the rejection above with the incorporation of a new reference Asai ‘513 to address the newly added features.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611